Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


          SECURITIES PURCHASE AGREEMENT (the "Agreement"), is made and entered
into as of December ____ 2009, by and among Vanity Events Holding, Inc., a
Delaware corporation (the “Company”), and each of the purchasers listed on
Exhibit A attached hereto (collectively, the “Purchasers” and individually, a
“Purchaser”).
 
WHEREAS, the Company and the Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "Securities Act"), and Rule
506 of Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the Securities Act;
 
WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, up to _______________shares of
common stock, par value $0.0001 per share, of the Company (the “Securities”), on
the terms and subject to the conditions set forth in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:


1.           Agreement to Purchase and Sell Securities.  On the terms and
subject to the conditions contained in this Agreement, each Purchaser severally
agrees to purchase, and the Company agrees to sell and issue to each Purchaser,
at Closing (as defined below), that number of Securities set forth on Exhibit A
attached hereto.  The purchase price of each share shall be $____.


2.           Closing.  The closing of the purchase and sale of the Securities
shall take place at the offices of the Company at 10:00 a.m. Eastern time on
December ___, 2009, or at such other time and place as the Company and
Purchasers representing a majority of the Common Stock to be purchased mutually
agree upon (which time and place are referred to in this Agreement as the
“Closing”).  At the Closing, the Company shall, against delivery of payment for
the Purchased Securities by wire transfer of immediately available funds in
accordance with the Company’s instructions, (a) authorize its transfer agent to
issue to each Purchaser one or more stock certificates (the “Certificates”)
registered in the name of each Purchaser (or in such nominee name(s) as
designated by such Purchaser), representing the appropriate number of Common
Stock purchased hereunder.  Closing documents may be delivered by facsimile with
original signature pages sent by overnight courier.  The date of the Closing is
referred to herein as the “Closing Date.”


3.           Representations and Warranties of The Company.  The Company hereby
represents and warrants to each Purchaser, as of the Closing Date, as follows:
 
 

--------------------------------------------------------------------------------



 
3.1           Organization and Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware, and has full corporate power and authority to execute and deliver this
Agreement and perform its obligations hereunder.


3.2           Authority Relative to this Agreement; No Conflict.  The execution,
delivery and performance of this Agreement by the Company have been duly and
validly authorized by all necessary corporate proceedings and no other
authorization or approval is required to permit consummation of the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.  Neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (a) violate or result in a breach of or
default or acceleration under (i) any provisions of the certificate of
incorporation or by-laws (or other governing instrument) of the Company, as
currently in effect, or (ii) any mortgage, indenture, contract, agreement,
license, franchise, permit, instrument, trust, power, judgment, decree, order,
ruling or federal, state or local statute or regulation to which the Company is
presently a party or by which it or its properties may be subject, (b) result in
the creation or imposition of any lien, claim, charge, restriction or
encumbrance of any kind whatsoever upon, or give to any other person any
interest or right (including any right of termination or cancellation) in or
with respect to any properties, assets, business, agreements or contracts of the
Company, or (c) require any consent, approval or waiver of, filing with, or
notification to any person (including, without limitation, any governmental or
regulatory authority).


3.3           Title to the Securities.  The Securities, when issued, sold and
delivered by the Company to Purchaser in accordance with the terms of this
Agreement, will be duly authorized, validly issued, fully paid and
non-assessable, and will be free and clear of all restrictions, claims, liens,
charges and encumbrances whatsoever, except as may exist under applicable
federal and state securities laws. Holders of Securities of Common Stock have no
preemptive rights to purchase any other Securities or securities of any class
that may at any time be sold or offered for sale by The Company.  There are no
options, warrants, rights or other commitments relating to the sale of the
Securities.
 
3.4 Offering of Common Stock. Neither The Company nor anyone acting on its
behalf has in the past or will hereafter take any action that would cause the
issuance or sale of the Securities to violate the registration requirements of
the Securities Act.
 
3.5 Consents. The company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement, in each case in accordance with the terms hereof
or thereof. All consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the Closing, and the Company is unaware
of any facts or
 
 
2

--------------------------------------------------------------------------------


 
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.
 
3.6 Acknowledgment Regarding Purchaser's Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
arm's length purchaser with respect to this Agreement and the transactions
contemplated hereby and thereby and that the Purchaser is not (i) an officer or
director of the Company, (ii) an "affiliate" of the Company or any of its
subsidiaries (as defined in Rule 144) or (iii) to the knowledge of the Company,
a "beneficial owner" of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the "1934 Act")). The Company further acknowledges that the Purchaser is not
acting as a financial advisor or fiduciary of the Company or any of its
subsidiaries (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and thereby, and any advice given by the
Purchaser or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby and thereby is merely
incidental to the Purchaser 's purchase of the Securities. The Company further
represents to the Purchaser that the Company's decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

 
3.7           No General Solicitation; Placement Agent.  Neither the Company,
nor any of its subsidiaries or affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall pay, and hold the Purchaser harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney's
fees and out-of-pocket expenses) arising in connection with any such claim. The
Company has not engaged any placement agent or other agent in connection with
the sale of the Securities.


3.8           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries,
the Common Stock or any of the Company's subsidiaries or any of the Company's or
its subsidiaries' officers or directors in their capacities as such.
 
4.  Representations and Warranties of Purchaser.  Purchaser hereby represents
and warranties to Seller as follows:
 
4.1 Accredited Investor Status. The Purchaser, if an individual, is an
"accredited investor" as that term is defined in Rule 501(a) of Regulation D.

 
4.2           Organization; Authority. The Purchaser, if an entity, is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and perform under this Agreement. The execution, delivery and performance
of this Agreement by such Purchaser have
 
3

--------------------------------------------------------------------------------


 
 
been duly authorized and executed by all necessary action by such Purchaser.
This Agreement, when delivered in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (a) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (c) insofar as indemnification and contribution provisions may be
limited by applicable law
 
4.3 No Public Sale or Distribution. The Purchaser is acquiring the Securities
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, that by making the
representations herein, the Purchaser does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. The Purchaser
is acquiring the Securities hereunder in the ordinary course of its business.
The Purchaser does not presently have any agreement or understanding, directly
or indirectly, with any person or entity to distribute any of the Securities.
 
4.4 Transfer or Resale. The Purchaser understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Purchaser shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) the Purchaser provides the Company with reasonable assurance that such
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the Securities Act, as amended, (or a successor rule
thereto) (collectively, "Rule 144"); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller may be deemed to be an underwriter (as that
term is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. The Securities may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the Securities and
such pledge of Securities shall not be deemed to be a transfer, sale or
assignment of the Securities hereunder, and no Purchaser effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement.

 
4.5           Authority Relative to this Agreement. The Purchaser further
represents and warrants to, and covenants with, the Company that (i) the
Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and
 
4

--------------------------------------------------------------------------------


 
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Purchasers herein may be
legally unenforceable.


4.6           Knowledge and Access to Information.  i)  Purchaser has made such
investigation into the financial condition, earnings, prospects and affairs of
Seller as Purchaser deems appropriate to make an informed decisions as to
whether to subscribe to the Securities and, except for the specific
representations and warranties contained in this Agreement, is not relying on
any representation or warranty by Seller or any other person in entering into
this Agreement, and ii)  Purchaser has been offered the opportunity to ask
questions of any officer of Seller or any other person responsible for the
management of Seller relating to the financial condition, earnings, prospects
and affairs of Seller.


4.7           Restricted Securities.  The Purchaser understands that the
certificates or other instruments representing the Securities, except as set
forth below, shall bear any legend as required by the "blue sky" laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC (as defined below), unless otherwise required by state securities
laws, when (i) such Securities are registered for resale under the Securities
Act, (ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel, in a generally acceptable form,
to the effect that such sale, assignment or transfer of the Notes may be made
without registration under the applicable requirements of the Securities Act, or
(iii) such holder provides the Company with
 
5

--------------------------------------------------------------------------------


 
reasonable assurance that the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A.
 
4.8           No Conflicts.  The execution, delivery and performance by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of the Purchaser or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment  or decree (including federal and
state securities laws) applicable to the Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of the Purchaser to perform its
obligations hereunder.
 
5.  Miscellaneous.


5.1           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed therein.


5.2           Binding Effect.  This Agreement and all of the provisions hereof
shall be binding upon and inure only to the benefit of the parties hereto and
their respective heirs, executors and personal representatives, and successors
to the business and assets of such parties.


5.3           Additional Acts.    Each of the parties hereto shall hereafter, at
the reasonable request of the other party hereto, execute and deliver such
further documents and agreements, and do such further acts and things as may be
necessary or expedient to carry out the provisions of this Agreement.


5.4           Entire Agreement; Amendments.  This Agreement constitutes a
complete statement of all of the arrangements between the parties with respect
to the transactions contemplated by this Agreement, and supersedes all prior
agreements and understandings with respect to such transactions between
them.  This Agreement cannot be changed or terminated except by an instrument in
writing signed by the parties hereto.


5.5           Brokers.  Each party hereto represents and warrants to the other
party that neither such party nor any director, officer, partner, agent or
employee of such party has employed any broker or finder, or, directly or
indirectly, incurred any liability for any brokerage or finder's fees or
commissions or similar payments in connection with the transactions contemplated
by this Agreement.


5.6           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
6

--------------------------------------------------------------------------------



 
[Signature page follows]




















7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.


 
 
Vanity Events Holding, Inc.




By:   /s/  Steven
Moskowitz                                                                              
Steven Moskowitz
Chief Executive Officer












8

--------------------------------------------------------------------------------


















SIGNATURE PAGE TO
 


 
SECURITIES PURCHASE AGREEMENT
 


 
DATED AS OF DECEMBER ___, 2009
 


 
BY AND AMONG
 


 
VANITY EVENTS HOLDING, INC.
 


 
AND EACH PURCHASER NAMED THEREIN
 
The undersigned hereby executes and delivers to Vanity Events Holding, Inc., the
Securities Purchase Agreement (the “Agreement”) to which this signature page is
attached, which Agreement and signature page, together with all counterparts of
such Agreement and signature pages of the other Purchasers named in such
Agreement, shall constitute one and the same document in accordance with the
terms of such Agreement.
 
o By checking this box, Purchaser hereby represents that he or she is an
"accredited investor" as that term is defined in Rule 501(a) of Regulation D.
 
Name of Purchaser
   
Signature:
     
By:
     
Subscription Price:
$
   
Title:
     
Address:
                 
Telephone:
     
Fax:
     
SS/Tax ID Number:
 

 
 
9

--------------------------------------------------------------------------------




                              
EXHIBIT A
 


 
Schedule of Purchasers
 

 
 
 
 
 
 
 
 
 
 
 
 
 
10
 
 
 